         Case 4:21-cr-00002-RSB-CLR Document 19 Filed 01/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 UNITED STATES OF AMERICA                          )
                                                   )
          v.                                       )
                                                   ) CRIMINAL NO.
 ARGOS USA LLC,                                    ) 4:21-CR-0002-RSB-CLR
     f.k.a. ARGOS READY MIX LLC,                   )
                                                   )
                           Defendant.              )
                                                   )

                     ORDER ESTABLISHING PROCEDURE
         FOR CRIME VICTION NOTIFICATION PURSUANT TO 18 U.S.C. § 3771

         On this date, the Court considered the United States’ Unopposed Motion to Establish

Procedure for Crime Victim Notification Pursuant to 18 U.S.C. § 3771. ECF No. 13. Having

considered the Motion and for good cause shown, the Court GRANTS the Motion and ORDERS

that for crime victim notification required by 18 U.S.C. § 3771 of public court and parole

proceedings, plea bargains and deferred prosecution agreements, and various rights, services, and

points of contact, the United States may, as an alternative to individual notices, provide reasonable,

accurate, and timely notice through the Department of Justice, Antitrust Division website,

http://www.justice.gov/atr/victims-rights.


IT IS SO ORDERED.



Dated:         January 7       , 2021
                                               CHRISTOP
                                               CHRISTOPHER
                                                     O HER L. RAY
                                               UNITED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF GEORGIA
